DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Summary
This communication is a Final Rejection on the merits.
Claims 1-2 and 4-7 are currently pending and below considered.  Claim 3 was cancelled by the Applicant.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milbourne et al. US 2005/0022638 A1 (Milbourne).

Regarding Claim 1, Milbourne discloses, An electric tool comprising (FIG. 1, Abstract):
a housing (FIG. 1, #12, para [0018]);
a motor accommodated in the housing and rotatable (FIG. 1, #14, para [0018] and Claim 8) ;
an anvil supported by the housing and rotatable about an axis (FIG. 1, #100, para [0018]); and
an impact mechanism (FIG. 1, #20) configured to convert a rotational force generated by the motor into a rotational impact force about the axis, and to apply the rotational impact force to the anvil (para [0018, 0020]);
wherein the anvil comprises:
a base portion (FIG. 3, #30) rotatable relative to the housing (para [0023]);
an end bit attachment portion (FIG. 3, #132) to which an end bit is attachable, and having a flat surface portion (FIG. 3, #142, para [0024]); and
a connecting portion (FIG. 3, #134) integrally connecting together the base portion and the end bit attachment portion (para [0023]), the connecting portion having a diameter gradually reduced in a direction from the base portion toward the end bit attachment portion, the connecting portion being formed with a recessed portion (FIG. 3, #s 134/154, para [0023-25] – illustrates and describes reduction of the diameter of 134 in the direction of the base portion towards the bit portion),
wherein the connecting portion has an outer peripheral surface portion (FIGS. 2 and 3 – illustrate the outer peripheral surface) where the recessed portion is formed (FIGS. 2 and 3 – illustrates the formed radius and corresponding recess), and
wherein the recessed portion is recessed, in an axial direction from the end bit attachment portion toward the base portion, from a point where the recessed portion is connected to the outer peripheral surface portion in a cross-section taken along a plane parallel (FIGS. 3 – illustrates a parallel plane) to the flat surface portion and passing through the recessed portion (FIG. 3, para [0022-26] – illustrates and describes the aforementioned radius in the axial direction).

Regarding Claim 2, Milbourne discloses the electric tool as previously claimed. Milbourne further disclosing, wherein the recessed portion is in contact (FIG. 3 – illustrates the radius in contact with the flat surface) with the flat surface portion (FIG. 3, #142).

Regarding Claim 4, Milbourne discloses the electric tool as previously claimed. Milbourne further disclosing, wherein the recessed portion (FIG. 3) includes a first recessed portion (FIG. 4, #154, para [0025-26]) in contact with the flat surface portion (FIG. 3, #142), and a second recessed portion (FIG. 3, at least another portion of #134) separated from the flat surface portion (See annotated figure above).

Regarding Claim 5, Milbourne discloses the electric tool as previously claimed. Milbourne further disclosing, wherein the recessed portion has a curved-line shape recessed in the axial direction in the cross-section (FIG. 3, illustrates a curved line on 134).

Regarding Claim 6, Milbourne discloses the electric tool as previously claimed. Milbourne further disclosing, wherein the recessed portion has an arcuate shape recessed in the axial direction in the cross-section (FIG. 3, illustrates a curved line on 134).

Regarding Claim 7, Milbourne discloses the electric tool as previously claimed. Milbourne further disclosing, wherein the recessed portion has a parabolic-curve shape recessed in the axial direction in the cross-section (FIG. 3, illustrates a curved line on 134).

Response to Arguments
Applicant’s arguments, see Page 4, filed 22 Jun 2022, with respect to FIG.3 have been fully considered and are persuasive.  The objection of FIG.3 has been withdrawn. 

Applicant’s arguments, see Page 5, filed 22 Jun 2022, with respect to Claim 4 have been fully considered and are persuasive.  The 112(b) rejection of Claim 4 has been withdrawn. 

Applicant’s First Argument
Applicant’s argument filed on 22 Jun 2022 that the radius 154 of Milbourne is not a recessed portion that is recessed from the end bit to the base portion as required by Claim 1.

Examiner’s Response to Applicant’s First Argument
Applicant's arguments filed 22 Jun 2022 have been fully considered but they are not persuasive. Milbourne’s FIGS. 3 and 4 clearly illustrated that the radius of 154 is oriented in an axial direction as required by Claim 1.

Applicant’s Second Argument
Applicant’s argument filed on 22 Jun 2022 that Milbourne’s FIG. 3 and its reference numbers does not address the limitation of Claim 1 of a recessed portion.

Examiner’s Response to Applicant’s Second Argument
Applicant's arguments filed 22 Jun 2022 have been fully considered but they are not persuasive. Milbourne’s FIGS. 3 #s 134/154, para [0023-25] clearly illustrate Claim 1’s limitation of a recessed portion.  Furthermore, in Milbourne's specification, para [0023-25] describe in detail the formation of the transition zone 134 and the radius 154 that address the limitation of Claim 1 – a recessed portion.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        18 August 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731